Union Pacific Railroad /s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                   September 22, 2014

                                   No. 04-14-00459-CV

                                  FIBERLIGHT LLC,
                                      Appellant

                                            v.

                          UNION PACIFIC RAILROAD CO.
                                    Appellee

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-08880
                      Honorable Martha B. Tanner, Judge Presiding


                                     ORDER
    The Appellant’s Second Unopposed Motion for Extension of Time to File Brief is
GRANTED. The appellant’s brief is due on October 2, 2014.



                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court